FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 11, 2021

                                     No. 04-20-00454-CV

                               Paul Alan STRATHOPOLOUS,
                                          Appellant

                                               v.

                                    Julia ARMSTRONG,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI11592
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due on January 10, 2021. Before the due date, Appellant
filed a motion for an extension of time to file the brief until February 28, 2021, noting that
Appellee only agrees to an extension until January 18, 2021. See TEX. R. APP. P. 38.6(d).
       Appellant’s motion is GRANTED. The brief is due on March 1, 2021. See id.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court